Name: 89/203/EEC: Commission Decision of 13 March 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain textile products originating in third countries and put into free circulation in the Community (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  leather and textile industries;  Europe
 Date Published: 1989-03-17

 Avis juridique important|31989D020389/203/EEC: Commission Decision of 13 March 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain textile products originating in third countries and put into free circulation in the Community (Only the English text is authentic) Official Journal L 073 , 17/03/1989 P. 0062 - 0063*****COMMISSION DECISION of 13 March 1989 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain textile products originating in third countries and put into free circulation in the Community (Only the English text is authentic) (89/203/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987, on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof; Whereas Decision 87/433/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of imports covered by that Decision; Whereas on 22 February 1989 a request was made under Article 2 of Decision 87/433/EEC by the United Kingdom Government to the Commission of the European Communities for authorization to introduce intra-Community surveillance for certain textile products originating in third countries and put into free circulation in the Community; Whereas the information given by the United Kingdom authorities in support of this request has been examined closely by the Commission, in accordance with the criteria laid down in Decision 87/433/EEC; Whereas the Commission examined in particular whether, during the reference years set out in Decision 87/433/EEC, significant imports have been realized in the Member States, originating in other Member States; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products in question do exist; Whereas, therefore, the United Kingdom should be authorized to make the imports concerned subject to prior intra-Community surveillance until 31 December 1989, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to introduce, until 31 December 1989, and in accordance with Decision 87/433/EEC, intra-Community surveillance of imports of textile products set out in the Annex hereto originating in certain third countries. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 March 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. ANNEX Textile products for which categories have been established 1.2 // // // Category // Country of origin // // // 1 // Brazil, China, Pakistan // 2 // Brazil, China, Indonesia, Pakistan, Peru, Thailand, South Korea, Taiwan // 3 // China, Czechoslovakia, Indonesia, South Korea, Taiwan // 4 // China, Singapore // 8 // Thailand // 13 // China // 15 // Romania // 21 // Taiwan // 26 // Romania, Taiwan // 27 // China, Taiwan // 31 // China // 35 // South Korea, Taiwan // 37 // China, South Korea // //